                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:17CV745-GCM

CHAZZ J. ROBERTS,                   )
                                    )
       Plaintiff,                   )
                                    )
vs.                                 )                         ORDER
                                    )
GLENN INDUSTRIAL GROUP, INC.,       )
GLENN UNDERWATER SERVICES,          )
INC., and GLENN UNDERWATER          )
SERVICES, LLC,                      )
                                    )
       Defendants.                  )
____________________________________)
____________________________________)

        This matter is before the Court upon remand from the Fourth Circuit. In light of the
Fourth Circuit’s opinion of May 21, 2021, the Court directs the parties to re-brief the summary
judgment motion with regard to Plaintiff’s same-sex sexual harassment claim. The briefing
should address each element of the prima facie case. Defendants are directed to file their brief in
support of their Motion for Summary Judgment no later than July 1, 2021, with a response from
the Plaintiff due fourteen days thereafter. Defendants may file a reply brief within seven days of
Plaintiff’s response.
        IT IS SO ORDERED.


                                            Signed: June 16, 2021




         Case 3:17-cv-00745-GCM Document 30 Filed 06/17/21 Page 1 of 1
